1    HOLMAN LAW OFFICE
     Kristina S. Holman, SBN No. 3742
2
     8275 S. Eastern Ave., Suite 215
3    Las Vegas, NV 89123
     Tel: (702) 614-4777
4    Fax: (702) 487-3128
5
     Email: kholman@kristinaholman.com
     Attorney for Plaintiff,
6    William N. Covell, Jr.
                                UNITED STATES DISTRICT COURT
7

8
                                 FOR THE DISTRICT OF NEVADA

9     WILLIAM N. COVELL, JR.,                                CASE NO.: 2:20-cv-01058-RFB-NJK
10
                          Plaintiff,
11    vs.                                                    STIPULATION AND ORDER TO
                                                             EXTEND TIME FOR PLAINTIFF
12    FREEMAN EXPOSITIONS, LLC, et al.,                      TO FILE HIS OPPOSITION TO
                                                             DEFENDANTS’, FREEMAN
13
                         Defendants.                         EXPOSITIONS, LLC AND
14                                                           TEAMSTERS LOCAL
                                                             UNION NO. 631, MOTIONS FOR
15                                                           SUMMARY JUDGMENT
                                                             (Second Request)
16
                                                         (
17

18
            IT IS HEREBY STIPULATED AND AGREED by and between the parties, through their
19

20   undersigned counsel of record, that Plaintiff, WILLIAM N. COVELL, JR., has until Tuesday,

21   June 1, 2021 to file his Opposition to Defendants’ Motions for Summary Judgment. This is an
22
     extension of time from the current due date of May 21, 2021.
23
     ...
24

25
     ...

26   ...
27
     ...
28




                                                   -1-
1           This stipulation and order is sought in good faith and not for the purpose of delay. This is
2
     the second request for an extension of time.
3
            Dated this 21st day of May, 2021.
4

5
     HOLMAN LAW OFFICE                    MCCRACKEN, STEMERMAN & HOLSBERRY, LLP

6
     By: /s/ Kristina S. Holman           By:/s/ Eric B. Myers
7    Kristina S. Holman, Bar # 3742       Eric B. Myers SBN 8588
8
     8275 S. Eastern Ave., Suite 215      1630 South Commerce Street, Suite 1-A
     Las Vegas, Nevada 89123              Las Vegas, Nevada 89102
9    Attorney for Plaintiff,              Attorneys for Defendant Teamsters, Chauffeurs,
     William N. Covell, Jr.               Warehousemen and Helpers, Local Union No. 631
10

11   JACKSON LEWIS P.C.

12
     By: /s/ Lynne K. McChrystal___
13
     Lynne McChrystal
14   300 S. Fourth St., Suite 900
     Las Vegas, Nevada 89101
15   Attorney for Defendant,
     Freeman Expositions, LLC dba Freeman
16

17

18                                                  ORDER
19
            IT IS SO ORDERED.
20
            Dated this _____
                        24th day of _______,
                                     May     2021
21

22

23                                                  ___________________________________
                                                    U.S. DISTRICT COURT JUDGE
24

25

26

27

28




                                                      -2-
